¶ 25 EAKIN, J.,
files a Dissenting Opinion.
EAKIN, J.:
¶ 1 Although my colleagues offer a persuasive view, I am compelled to dissent. While there was certainly a violation of Rule 1114 here, not every violation of the Rules requires the reversal of an otherwise lawful conviction. Commonwealth v. Anders, 555 Pa. 467, 725 A.2d 170 (1999). I believe the cases, and logic, compel this violation to be reviewed under a harmless error analysis; if appellant cannot prove prejudice, reversal is not his remedy.
¶ 2 The law of this case is Commonwealth v. Terry, 501 Pa. 626, 462 A.2d 676 (1983). My colleagues quote from Justice Zapalla’s concurrence in Terry, but those words are not the voice of the majority. They are written separately to suggest the majority erred in analyzing the Rule 1114 violation in terms of prejudice. That is, the majority used a harmless error analy*1077sis, finding the error not to be harmless in that case. I am compelled to treat that as the proper analysis in this case as well.
¶ 3 Although the cases since Terry have used a harmless error analysis, the majority suggests they are overruled by Commonwealth v. Karaffa, 551 Pa. 173, 709 A.2d 887 (1998). While that reversal is not explicit, it is deemed implicit because confessions (the subject in Terry ) and written jury instructions (the subject in Karaffa ) are both listed in Rule 1114. While confessions and jury instructions are linked by that inclusion, that is the only relevant similarity I can determine. A confession is a piece of evidence; jury instructions are the embodiment of the law as composed by the trial judge. That retiring with written instructions is deemed prejudicial per se has little connection to the potential prejudice of allowing certain evidence to go out. Without a reason to treat confessions the same as jury instructions, I cannot find Terry is overruled by Karaffa.
¶ 4 Any confession is “prejudicial” to the confessor; if it were not, it likely would be inadmissible. The prejudice at issue is the fear that sending it out unfairly emphasizes a written confession in the minds of the jury. I am not certain of the logic of this presumption,3 but that is the rule. However, emphasis and overemphasis are matters of degree, determined by many factors unique to the individual trial. If the evidence includes fingerprints, DNA, surveillance photos, six eyewitnesses, and the proverbial smoking gun, can a confession be emphasized to the point of prejudice merely by allowing it to accompany the other evidence to the jury room? Where the violation may be a scratch, would we automatically amputate the limb?
¶ 5 There are equally wide variances in what may be called a “confession.” Is every written statement by an accused a confession? One statement may be entirely inculpatory; another might admit part of the criminal act but include all manner of exculpation, explanation, and excuse. Is a statement denying less than everything a confession; may it go out? If facially exculpatory but contradictory of the trial testimony, may it go out? There simply is too much variation in what might be described as a confession to make prejudice a per se result of allowing a statement to go out.
¶ 6 Whenever there is no acquittal, trial strategy will be fogged by the post trial second-guessing of those who were not there; yet every good trial lawyer knows the best decisions are not always those which insist on everything to which an accused might be entitled. Objections may be proper, but what will the effect be on the jury, on the witness, or even on the trial court? Foregoing an objection, no matter how valid, may be the best course of action, and the same can be said for not calling every possible witness or asking every possible question on cross-examination. Despite this, we too often fall into the post trial trap of seeing something undone and laying unwarranted blame at counsel’s feet.
¶ 7 In Commonwealth v. Penrose, 447 Pa.Super. 478, 669 A.2d 996 (1995), counsel wanted to emphasize a statement, nominally a confession, and did not object to it accompanying the jury. Our Court upheld that as a reasonable strategy. It is just as reasonable a strategy now, and there are many other scenarios where it would be equally sound, but given the majority’s result, a trial court could not let counsel make that strategic decision, even though it is designed to abet the defense.
¶ 8 As not every violation of a rule inures to the detriment of the accused, a per se rule of reversible error may create a dilemma for counsel. Suppose counsel noted the error in this case, but felt it important for the jury to have the state*1078ment: does counsel alert the court in derogation of the client’s best interests, or remain silent and be found ineffective? To impose on counsel a per se stamp of ineffectiveness for not insisting on compliance with Rule 1114 tars counsel for an act that may have been brilliant rather than negligent. It can reward appellant with a new trial when his cause may not have been prejudiced at all.
¶ 9 While there was a violation of Rule 1114, reversing the conviction is a per se cure which may be inappropriate to the actual disease; farther diagnosis is called for. I would remand for a determination of the prejudice prong of the test for determining counsel’s effectiveness, and accordingly offer this respectful dissent.

. Why is a written confession, the accused’s words made tangible, more susceptible to overemphasis in the jury room than fingerprints, photographs, weapons, DNA tests or any other damning evidence?